EXHIBIT 10.13

Central European Distribution Corporation

Executive Bonus Plan

The base aggregate cash bonus under the Company’s Executive Bonus Plan (the
“Plan”) is $600,000 for the 2006 fiscal year, $700,000 for the 2007 fiscal year,
and $825,000 for the 2008 fiscal year. The payout of the aggregate cash bonus in
fiscal years 2007, 2008 and 2009 shall be as follows:

 

  • In the event the Company’s earnings before net interest expense, net income
tax, net other financial expense (income), minority interest, depreciation and
amortization (“EBITDA”) for a given fiscal year is less than 80% of the target
EBITDA for such fiscal year, which target EBITDA is to be set by the
compensation committee of the board of directors (the “Target EBITDA”), no bonus
will be paid out to participants in the Plan for that fiscal year.

 

  • In the event the Company’s EBITDA for a given fiscal year is 80% or more,
but less than 90%, of the Target EBITDA for such fiscal year, 50% of the base
aggregate cash bonus for that fiscal year will be paid to participants in the
Plan.

 

  • In the event the Company’s EBITDA for a given fiscal year is 90% or more,
but less than 100%, of the Target EBITDA for such fiscal year, 80% of the base
aggregate cash bonus for that fiscal year will be paid to participants in the
Plan.

 

  • In the event the Company’s EBITDA for a given fiscal year is 100% or more,
but less than 110%, of the Target EBITDA for such fiscal year, 100% of the base
aggregate cash bonus for that fiscal year will be paid to participants in the
Plan.

 

  • In the event the Company’s EBITDA for a given fiscal year is 110% or more of
the Target EBITDA for such fiscal year, 110% of the base aggregate cash bonus
for that fiscal year will be paid to participants in the Plan.

The aggregate cash bonus to be paid under the Plan for any given fiscal year
will be allocated among Mr. Carey, Mr. Evangelou, Mr. Biedermann and
Mr. Archbold as follows: Mr. Carey will receive 47% of such aggregate cash
bonus, Mr. Evangelou will receive 25% of such aggregate cash bonus,
Mr. Biedermann will receive 18% of such aggregate cash bonus and Mr. Archbold
will receive 10% of such aggregate cash bonus.

 